Filed 1/15/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 11







State of North Dakota, 		Plaintiff and Appellee



v.



Peter Shawn BlackCloud, 		Defendant and Appellant







No. 20010196







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 Second Avenue NW, Mandan N.D. 58554, for plaintiff and appellee.



Shari J. McPhail, McPhail Law Firm, Logans on Third, 120 Third Street North, Suite 100, Bismarck N.D. 58501-3860, for defendant and appellant.

State v. BlackCloud

No. 20010196



Per Curiam.

[¶1]	Peter Shawn BlackCloud appealed from a South Central Judicial District Court’s order revoking his probation.  Under N.D.R.App.P. 35.1(a)(2) and (4), we summarily affirm the district court’s order revoking BlackCloud’s probation.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann